844 F.2d 215
UNITED STATES of America, Plaintiff,v.Milton F. JONES, Defendant.UNITED STATES of America, Appellant,v.Charles CAMPION and Bernard Campion, Appellees.
Nos. 87-5556, 87-5575.
United States Court of Appeals,Fifth Circuit.
April 26, 1988.

Samuel Rosenthal, Chief, Appellate Section, Crim. Div., Dept. of Justice, Washington, D.C., and Todd Foster, Sp. Asst. U.S. Atty., Houston, Tex., for the U.S.
Bernard Campion, Charles Campion, San Antonio, Tex., appellees pro se.
Appeals from the United States District Court for the Western District of Texas.
ON PETITION FOR REHEARING AND ON SUGGESTION FOR REHEARING EN BANC
(Opinion February 22, 1988, 5 Cir., 1988, 837 F.2d 1332)
Before CLARK, Chief Judge, and GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, and SMITH, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Jones is recused, and therefore did not participate in this decision